DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Information Disclosure Statement
The foreign patent documents and non-patent literature documents listed in the IDS filed 10/27/2021 can be found in the IFW of the parent case, Serial No. 16/667,740.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in lines 2-3 that both the first layer and the second layer are over the support structure. Claim 1 further recites in lines 3-4 that the support layer is between the first layer and the second layer. It is unclear how both layers can be over a support layer that is between the support layers. Examiner interprets, in view of the parent case amendment on 9/13/2021, that “over” in lines 2-3 means –attached to–. Claims 2-9 inherit the deficiencies of claim 1. Appropriate correction is required.
Claim 3 recites a third layer over the support structure where the third layer is between the first layer and the support structure. As claim 1 is unclear as to how the first and second layers are formed in relation to the support structure (see paragraph 6), it is unclear how the third layer is between the first layer and the support structure and be over the support structure simultaneously. Examiner interprets “over” to mean –attached to–. Appropriate correction is required. 
Claim 6 recites a fourth layer over the support structure where the second layer is between the support structure and the fourth layer. As claim 1 is unclear as to how the first and second layers are formed in relation to the support structure (see paragraph 6), it is unclear how the second layer is between the fourth layer and the support structure and be over the support structure simultaneously. Examiner interprets “over” to mean –attached to–. Appropriate correction is required. 
Claims 10 recites in lines 2-3 that both the first layer and the second layer are over the support structure. Claim 10 further recites in lines 3-4 that the support layer is between the first layer and the second layer. It is unclear how both layers can be over a support layer that is between the support layers. Examiner interprets, in view of the parent case amendment on 9/13/2021, that “over” in lines 2-3 means –attached to–. Claims 11-15 inherit the deficiencies of claim 10. Appropriate correction is required.
Claim 16 recites in lines 2-3 that both the first layer and the second layer are over the support structure. Claim 16 further recites in lines 3-4 that the support layer is between the first layer and the second layer. It is unclear how both layers can be over a support layer that is between the support layers. Examiner interprets, in view of the parent case amendment on 9/13/2021, that “over” in lines 2-3 means –attached to–. Claims 17-20 inherit the deficiencies of claim 16. Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 recites the same limitations found in lines 5-6 of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 10-12, and 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 16, and 18 of U.S. Patent No. 11239238 (and US Patent hereinafter). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, 16, and 18 disclose limitations of instant claims 1-3, 10-12, and 16-17. 
As to claim 1: Claim 2 (which inherits the limitations of claim 1) of US Patent discloses all limitations of instant claim 1.
As to claim 2: Claim 2 (which inherits the limitations of claim 1) of US Patent discloses all limitations of instant claim 2.
As to claim 3: Claim 2 (which inherits the limitations of claim 1) of US Patent discloses all limitations of instant claim 3.
As to claim 10: Claim 2 (which inherits the limitations of claim 1) of US Patent discloses all limitations of instant claim 10.
As to claim 11: Claim 2 (which inherits the limitations of claim 1) of US Patent discloses all limitations of instant claim 11.
As to claim 12: Claim 2 (which inherits the limitations of claim 1) of US Patent discloses all limitations of instant claim 12.
As to claim 16: Claim 18 (which inherits the limitations of claim 16) of US Patent discloses all limitations of instant claim 16.
As to claim 17: Claim 18 (which inherits the limitations of claim 16) of US Patent discloses all limitations of instant claim 17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834. The examiner can normally be reached Monday-Friday 7:30 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813